 
Exhibit 10.5
 
[f8k040312ex10v_trig0.jpg]

 
TRIG Acquisition 1, Inc.
July 16, 2012


The following sets forth the agreement (this “Agreement”) for the engagement of
Trilogy Capital Partners, Inc., (“Trilogy”) by TRIG Acquisition 1, Inc. (d/b/a
The Grilled Cheese Truck) (“TRIG Acquisition 1” or the “Company”):




Term and Termination
Eighteen months, commencing on July 16, 2012 (the “Initial Term”), and month to
month thereafter, terminable by either party upon 30 days prior written
notice.  The Initial Term shall commence on the date set forth above (the
“Commencement Date”).
 
Objective
The development and implementation of a proactive financial communications
program designed to increase the investor awareness of the Company in the
investment community and generate a significant increase in liquidity.
 
The Services
Trilogy will work with the Company to structure and implement a marketing
program designed to create extensive financial market and investor awareness for
the Company to drive long-term shareholder support and assist in generating a
market capitalization consistent with the Company’s intrinsic financial
values.  The core drivers of the program will be to provide information to
potential institutional and retail investors about the Company and its business
to stimulate interest in investment in the Company’s stock. The program will
utilize technology-driven communications to attract additional long term
investors and to create additional opportunities in M&A and Business
Development.  As share price is affected by various factors unrelated to
Trilogy’s efforts, Trilogy can give no assurance that the marketing program will
result in an increase in the Company’s stock price.
 

 
 
1

--------------------------------------------------------------------------------

 
 
 

 
 
Current law provides that during any period in which the Company is in
“registration” for a public offering of securities under the Securities Act of
1933, and during the distribution of such securities, the Company’s investor
relations and marketing efforts must be severely limited.  To ensure that
Trilogy does not violate this requirement, the Company will advise Trilogy in
writing whenever a registration statement is filed or a registration is pending
for any of the Company’s securities.  It will be the responsibility of the
Company (with the advice of its securities counsel) to determine and advise
Trilogy as to what investor relations and financial marketing efforts are
permissible and not permissible during such periods.  Trilogy will advise the
Company in advance of any proposed investor relations or financial marketing
efforts and follow the direction of the Company and its securities counsel with
regard thereto. Unless the Company advises Trilogy to the contrary, Trilogy will
proceed with any planned marketing program.
 
IR Documents
 
 
 
 
 
 
 
 
 
 
Trilogy shall assist the Company in preparing and disseminating investor
relations documents, materials and Company presentations (“IR Documents”),
including press releases, online communications and the Company’s website.  The
Company assumes full responsibility for the accuracy and completeness of all IR
Documents and for their compliance with applicable laws, rules and regulations.
 
Trilogy shall have no obligation or duty to verify the accuracy or completeness
of the IR Documents or their compliance with applicable law.  Trilogy shall have
the right to refuse to release or publish or participate in the release or
publication of any IR Document that has not been approved in writing by the
Company or that it reasonably believes to contain a misstatement of material
fact, to omit to state any material fact or to otherwise not fully comply with
applicable law.
 
Trilogy hereby represents that it has in place policies and procedures relating
to, and addressing, with the commercially reasonable intent to ensure compliance
with, applicable securities laws, rules and regulations.
 
Legal Compliance Trilogy further acknowledges that by the very nature of its
relationship with the Company, it will, from time to time, have knowledge of or
access to material non-public information. Trilogy will not make any purchases
or sales in the stock of the Company based on such information.  Trilogy will
utilize its commercially reasonable efforts to safeguard and prevent the
dissemination of such information to third parties unless authorized in writing
by the Company to do so as may be necessary in the performance of its Services
under this Agreement.
 
Trilogy will not, in any way, utilize or otherwise include such information, in
actual form or in substantive content, in its analysis for, preparation of or
release of any of Trilogy literature or other communication(s) relating to the
Company, including, but not limited to: Press Releases, letters to investors and
telephone or other personal communication(s) with potential or current
investors.
 

 
 
2

--------------------------------------------------------------------------------

 
 
 
Fees
The Company agrees to pay to Trilogy a fee (the “Base Fee”) at the rate of Ten
Thousand Dollars ($10,000) per month.
 
If the commencement date is not on the first day of the month, the Company shall
pay to Trilogy a pro rata share of the monthly fee for the remainder of such
month (based on a 30-day month) plus the monthly fee for the following
month.  Subsequent payments shall be due on the first day of each month
thereafter (including payments for services after the Initial Term).
 
All payments shall be made by wire transfer of funds to such account as may be
designated by Trilogy.
 
Wiring Instructions are as follows:
 
Trilogy Capital Partners, Inc.
Signature Bank New York
Private Client Group
261 Madison Avenue
New York, NY 10016
Account No.: 1500565515
ABA No.:  026013576
 
As further material inducement for Trilogy in the execution of its services, the
Company will pay to Trilogy a success fee of Eighty Thousand Dollars ($80,000)
on completion of the Company’s anticipated Alternative Public Offering.

 
Marketing Plan
Tier 1.
 
In accordance with the Tier 1 marketing plan to be provided to the Company,
Trilogy will work in conjunction with the Company’s management and securities
counsel.
 
The Tier 1 marketing plan includes the following:
· Campaign Planning, Development and Execution
· Press Announcements: Drafting, Approval and Distribution
· Internal Database Development and Management
· Image Analysis:  Recommendations and Implementation
· Messaging:  Institutional and Retail
· Website Overhaul including installation and maintenance of auto IR program (in
conjunction with third party providers)
· Media including Investor Fact Sheets, White Papers, Interactives and
PowerPoints
 

 
 
3

--------------------------------------------------------------------------------

 
 

 
Tier 2.
 
The Tier 2 financial marketing program provided by Trilogy is highly proactive
and requires the Company to incur certain third party marketing costs.  Such
costs shall, at Trilogy’s election, be invoiced directly to the Company or paid
by Trilogy and reimbursed by the Company. Trilogy will not incur these costs on
behalf of the Company except with the approval of the Company or pursuant to a
budget approved by the Company.  The Company understands that prompt payment of
these costs is vital to the on-going investor relations program.
 
The Tier 2 marketing plan includes all of Tier 1 and additionally:
· Direct Mail: Institutional including fund managers, Shareholders, Media and
the Company’s relationship universe
· Public Relations
· Capital Conferences
· Research Reports (CFA compliant) and broad distribution
· Market Commentators
· Financial Newsletters
· Third Party Investor Databases
· Online presentations: Drafting, Production and Distribution
 
Indemnification
The Company unconditionally, absolutely and irrevocably agrees to and shall
indemnify and hold harmless Trilogy and its past, present and future directors,
officers, affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the “Indemnified Persons”) from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, the performance of services
pursuant to the Agreement, and any actions taken or omitted to be taken by an
Indemnified Party in connection with this Agreement (“Indemnified
Claim”).  Without limiting the generality of the foregoing, such indemnification
shall cover losses, claims, costs, expenses, liabilities and damages imposed on
or incurred by the Indemnified Persons, directly or indirectly, relating to,
resulting from, or arising out of any actual or alleged misstatement of fact or
omission of fact, or any actual or alleged inaccuracy in any information
provided or approved by the Company in connection with the engagement, including
any actual or alleged misstatement, omission or inaccuracy in any SEC filing,
press release, website, marketing material or other document, or oral
presentation or webcast, whether or not the Indemnified Persons relied thereon
or had knowledge thereof.
 

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Terms and Conditions
 
The Company agrees to all of the Terms and Conditions that are attached hereto
and are deemed to be part of this Agreement.
 

 
Agreed and Accepted:


 
TRIG Acquisition 1, Inc.
 
By______________________________
 
Name __________________________
 
Title ____________________________
 
Trilogy Capital Partners, Inc.
 
By_____________________________
 
Name __________________________
 
Title____________________________

 
 
 
5

--------------------------------------------------------------------------------

 
 
Terms and Conditions of Letter of Engagement
 
“Confidential Information” means all technical, commercial, financial or other
information concerning the business, affairs and operations of the Company and
its affiliates and which the Company or its agents or representatives have
provided or will provide to Trilogy in connection with its services hereunder
whether provided in writing, electronically or verbally.  Notwithstanding the
foregoing, the following will not constitute "Confidential Information" for
purposes of this Agreement: (i) information which is available in the public
domain or marketplace; (ii) information which after disclosure to Trilogy by the
Company becomes part of the public domain by publication or otherwise, except by
breach by Trilogy of the terms of this Agreement; (iii) information which was
rightfully in the possession of Trilogy at the time of disclosure to Trilogy by
the Company; and (iv) information which is rightfully received by Trilogy from a
third party who is not prohibited from transmitting the information to Trilogy
by a contractual, legal or fiduciary obligation to the Company.
 
Without the consent of the Company, Trilogy may disclose Confidential
Information pursuant to legal process or as otherwise required by law, to
enforce its rights under this Agreement, and/or to defend itself or any of its
officers, directors, agents or affiliates in connection any claim, action or
proceeding arising out of or related to this Agreement, the performance of
services pursuant to the Agreement, or any actions taken or omitted to be taken
by an Indemnified Party in connection with this Agreement.


1.   Corporate Obligations. The obligations of Trilogy under this Agreement are
solely corporate obligations, and no officer, director, employee, agent,
shareholder or controlling person of Trilogy shall be subject to any personal
liability whatsoever to any person, nor will any such claim be asserted by or on
behalf of any other party to this Agreement.
 
2.   Limitation of Liability.  In no event shall Trilogy be liable for
consequential damages, even if it has been advised thereof.  In no event shall
Trilogy’s liability exceed the fees paid to it pursuant to this Agreement.


3.   Additional Services.  If Trilogy is called upon to render services directly
or indirectly relating to the subject matter of this Agreement beyond the
services contemplated above (including, but not limited to, production of
documents, answering interrogatories, giving depositions, giving expert or other
testimony, whether by agreement, subpoena or otherwise), the Company shall pay
to Trilogy a reasonable hourly rate for the persons involved for the time
expended in rendering such services, including, but not limited to, time for
meetings, conferences, preparation and travel, and all related costs and
expenses and the reasonable legal fees and expenses of Trilogy’s counsel.  This
Section is not intended to address circumstances in which Trilogy has a claim
for indemnification, which circumstances are addressed by Exhibit A to this
Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.          Survival of Certain Provisions.  The Sections of this Agreement
entitled “Indemnification”, “Corporate Obligations,” “Limitation of Liability,”
“Additional Services,” “Attorneys’ Fees” and “Governing Law” shall survive any
termination of this Agreement and Trilogy’s engagement pursuant to this
Agreement.  In addition, such termination shall not terminate Trilogy’s right to
compensation accrued through the date of termination and for reimbursement of
allowed expenses (including third party marketing costs).  Any purported
termination of this Agreement by the Company prior to the end of the Initial
Term other than for material breach or default under “Term and Termination”
above, or any termination by Trilogy as a result of material breach or default
by the Company under “Term and Termination” above, shall not terminate Trilogy’s
right to the entire Base Fee.


6.           Services/Reimbursable Expenses.  The Base Fee and other monthly
fees paid to Trilogy under this Agreement will cover all services rendered by
Trilogy and Trilogy personnel.  Travel and entertainment costs for Trilogy
personnel, in addition to certain third-party costs, will be borne and paid or
reimbursed by the Company.  Trilogy will provide reasonable documentation to
support reimbursement claims.  Trilogy will not incur any individual
reimbursable cost of $500 or more that is not included in the approved marketing
budget without the written approval from the Company.


7.           Attorneys’ Fees.  If any action or proceeding is brought to enforce
or interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, reasonable
attorneys’ fees to be fixed by the court.
 
8.           Governing Law. This Agreement is made and entered into at New York
City, New York, and shall be governed by New York law without giving effect to
the principles of conflicts of law thereof.  The invalidity of any provision
shall not affect the remaining provisions.  The parties hereby consent to the
exclusive jurisdiction, venue and forum of any state or federal court in New
York City, New York with respect to any action, which, in whole or in part, in
any manner arises under or relates to this Agreement.
 
 
 7

--------------------------------------------------------------------------------

 